Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 18, 2016

                                      No. 04-16-00480-CV

                                       Phyllis BOWSER,
                                           Appellant

                                                v.

                                         Ronald WREN,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV02075
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       Appellant’s brief was due on September 14, 2016. See TEX. R. APP. P. 38.6(a). Two
days before the brief was due, pro se appellant Phyllis Bowser filed a motion for extension of
time to file her brief. She stated she needed more time to find an attorney to represent her on
appeal. We granted Appellant’s first motion for extension of time to file the brief until October
14, 2016.
        On that date, Appellant filed a pro se motion asking for the case to be transferred to a
lower county court or for this court to dismiss her appeal—whichever is the appropriate action.
She also stated she has been unable to retain an attorney for her appeal, but she “needs to be able
to represent herself Pro Se.”
        We may construe Appellant’s filing as a motion to dismiss this appeal. See id. R.
42.1(a)(1). If Appellant wishes to represent herself in this appeal—which she may—we ORDER
Appellant to advise this court accordingly in writing within TEN DAYS of the date of this order
and file a motion for extension of time to file her brief.
      Unless Appellant affirmatively responds in writing as ordered, we will dismiss this
appeal without further notice. See id.; id. R. 42.3(b), (c); In re J.R., No. 04-08-00494-CV,
2009 WL 97632, at *1 (Tex. App.—San Antonio Jan. 14, 2009, no pet.) (mem. op.) (per curiam).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court